Citation Nr: 0126695	
Decision Date: 11/23/01    Archive Date: 12/03/01

DOCKET NO.  99-15 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active service from March 1953 to February 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied entitlement to service 
connection for bilateral hearing loss disability.


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VCAA and the implementing regulations pertinent 
to the issue on appeal are liberalizing and are therefore 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

In support of his claim for service connection, the veteran 
submitted an April 1999 statement from his private physician.  
The physician indicated that he had reviewed records provided 
by the veteran and noted that the veteran had a history of 
otitis externa and noise exposure in service.  He pointed out 
that the veteran had worn hearing protection during service, 
as well as during post-service employment at a cement 
factory.  He opined that the prolonged chronic otitis in 
service was a highly probable cause of the veteran's hearing 
loss.

However, there is conflicting evidence of record.  The 
veteran was afforded a VA examination pursuant to his claim 
for service connection for bilateral hearing loss in August 
1999.  The diagnosis was chronic otitis externa and bilateral 
hearing loss.  The examiner indicated that the veteran's 
claims folder had been reviewed, and opined that the external 
otitis in the service had not likely caused the veteran's 
hearing loss.  He stated that the veteran's hearing loss was 
not proximately due to external otitis in service.  This 
opinion is inadequate for rating purposes because a likely 
causal relationship is not required to establish entitlement 
to service connection.  The examiner did not explain the 
reasons underlying his opinion, nor did he address the 
relationship between noise exposure in service and the 
veteran's hearing loss.  

The status of a disability is a medical determination which 
must be made from the records, without resort to independent 
medical judgment by the Board.  Colvin v. Derwinski, 1 
Vet.App. 171 (1991).  Therefore, the examining physician 
should be contacted and asked to provide an addendum to his 
August 1999 examination report that properly addresses the 
etiology of the veteran's bilateral hearing loss disability.

In light of these circumstances, this case is REMANDED to the 
RO for the following actions:

1.  The RO should obtain from the veteran 
the names, addresses and approximate 
dates of treatment or evaluation for all 
medical care providers, VA and private, 
who have treated or evaluated him for 
hearing loss since service.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain a copy of all identified 
records not already associated with the 
claims file.  In any event, the RO should 
obtain a copy of any VA records 
pertaining to treatment or evaluation of 
the veteran's hearing loss since August 
1999.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide a copy of the outstanding 
records.

3.  Once the above-directed development 
is completed, the physician who performed 
the VA ear disease examination in August 
1999, if available, should be asked to 
review the claims folder and address the 
question stated below. 

If that physician is unavailable, the RO 
should schedule the veteran for a VA 
examination by a physician with 
appropriate expertise to determine the 
nature, extent and etiology of the 
veteran's bilateral hearing loss.  The 
veteran should be properly notified of 
the examination in writing.  The claims 
folder, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.

Based upon a review of the claims folder 
and the examination results (if the 
original examiner is not available), the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's hearing loss is 
etiologically related to service, to 
include the otitis externa present in 
service and the veteran's exposure to 
noise in service.  The rationale for each 
opinion expressed must also be provided.

4.  On completion of the foregoing, the RO 
should review the claims folder to ensure 
that all requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

5.  The RO should also undertake any 
further action it determines is required 
to comply with the notice and duty to 
assist requirements of the VCAA and the 
implementing regulations.

6.  When the above development has been 
completed, the RO should readjudicate the 
issue of entitlement to service 
connection for bilateral hearing loss 
disability.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand the Board 
intimates no opinion, either factual or legal, as to any 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



